Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/255,677, the amendment filed on 12/29/2020 is herein acknowledge. Claims 1-20 have been canceled and claims 21, 28-29, 31-35 and 38-40 have been amended. Claims 21-40 are pending.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9,552,176, corresponding to Application No. 13/862,104 in view of Cook et al. US 2010/0030981.  Although the conflicting claims are not identical, the claims in the patent in view of Cook obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
US Patent No. 9,552,176, corresponding to Application No. 13/862,104


21. A system comprising: at least one processor; one or more hybrid memory devices comprising at least one volatile memory portion and at least one non-volatile memory portion; and one or more memories storing thereon instructions that, when executed by the at least one processor, cause the system to perform operations including: detecting the one or more hybrid memory devices; rendering, on a user interface, a visual representation of a mapping between block storage devices and one or more hybrid memory devices, the mapping comprising multiple instances of hybrid memory devices mapped as one block storage device, or multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and in response to a user input received via the user interface, storing data at the one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.  








22. The system as recited in claim 21, wherein the multiple hybrid memory devices comprise one or more non-volatile dual in-line memory module devices (NVDIMMs).  

23. The system as recited in claim 21, wherein the operations further include generating at least one entry in a device table for the system that identifies the multiple hybrid memory devices as one or more block storage devices.  

24. The system as recited in claim 23, wherein the device table comprises an advanced configuration and power interface (ACPI) table.  
25. The system as recited in claim 21, wherein the multiple hybrid memory devices are rendered as a single block storage device.  

26. The system as recited in claim 21, wherein the multiple hybrid memory devices comprise a bootable environment stored on the at least one non-volatile memory portion such that the system can be booted from the bootable environment.  



27. The system as recited in claim 21, wherein the visual representation comprises a device object that represents one or more instances of the one or more block storage devices; wherein the one or more memories store thereon instructions that, when executed by the at least one processor, cause the system to perform operations including: loading at least one device driver for the multiple hybrid memory devices; and rendering the visual representation to enable a user to interact directly with the instances of the block storage devices via the device driver and the device object.  



28. A computer-implemented method, comprising: detecting one or more hybrid memory devices on a system; rendering, on a user interface, a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and  Serial No.: 16/255,677-3- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimstoring data at one or more of the one or more hybrid memory devices, wherein the hybrid memory devices are accessed via logical block addressing.  














29. The method as described in claim 28, further comprising: receiving a notification of an error one or more hybrid memory devices such that the data can be recovered in an event that the system loses the data.  


30. The method as described in claim 29, wherein the data comprises at least one of an image of one or more portions of a volatile memory of the system, or a volatile state of one or more instances of hardware of the system.  


31. The method as described in claim 28, further comprising detecting a different hybrid memory device installed on the system, wherein said rendering comprises exposing the  one or more hybrid memory devices and the different hybrid memory device as a single instance of an available block storage device.  


32. The method as described in claim 28, further comprising: querying the one or more hybrid memory devices for one or more state conditions of the one or more hybrid memory devices; and initiating one or more actions based on the state conditions.  
33. The method as described in claim 28, further comprising: initiating a boot process for the system; detecting a bootable environment stored on at least one of the one or more hybrid memory devices; and  Serial No.: 16/255,677-4- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimbooting the system using the bootable environment from the at least one of the one or more hybrid memory devices.  
34. A computer-readable storage medium storing computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: detecting one or more hybrid memory devices on a system; causing rendering, one a user interface, a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more  hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and storing data at one or more of the one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.  
35. The computer-readable storage medium as recited in claim 34, wherein the one or more hybrid memory devices comprise a non-volatile dual in-line memory module device (NVDIMM).  

37. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising:  Serial No.: 16/255,677-5- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimreceiving a notification event from the block storage device; and initiating an action based on the notification event and utilizing the computing device.  
38. The computer-readable storage medium as recited in claim 37, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to a non-volatile memory portion in response to the notification event.  
39. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: querying the one or more hybrid memory devices for a state condition of the multiple hybrid memory devices; and logging a state of the one or more hybrid memory devices based on the state condition.  
40. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to a non-volatile memory portion.


device driver and the device object such that data is directly writable by the user to bot ah the at least one volatile memory portion and the at least one non-volatile memory portion of the at least one hybrid memory device via logical block addressing. 
 
 2.  One or more computer-readable storage media as recited in claim 1, wherein the at least one hybrid memory device comprises a non-volatile dual in-line memory module device (NVDIMM). 
 
3.  One or more computer-readable storage media as recited in claim 1, wherein said enabling comprises enabling a user to select the visual representation of the block storage device for non-volatile storage of data on the computing device. 
 
4.  One or more computer-readable storage media as recited in claim 1, wherein the operations comprise: receiving a notification event from the block storage device; and initiating an action based on the notification event and utilizing the computing device. 

5.  One or more computer-readable storage media as recited in claim 4, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to the at least one non-volatile memory portion in response to the notification event. 
 
6.  One or more computer-readable storage media as recited in claim 1, wherein the operations comprise: querying the at least one hybrid memory device for a state condition of the at least one hybrid memory device; and logging a state of the at least one hybrid memory device based on the state condition. 
 
7.  One or more computer-readable storage media as recited in claim 1, wherein the operations comprise: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to the at least one non-volatile memory portion of the at least one hybrid memory device. 
 
8.  A computer-implemented method, comprising: detecting a hybrid memory 
device installed on a computing device, the hybrid memory device including at least one volatile memory portion and at least one non-volatile memory portion integrated on a single device;  exposing the hybrid memory device as one or more available block storage devices to one or more of a user, an application, or a system process, such that data is directly writable via a device driver by the one or more of the user, the application, or the system process to both the at least one volatile memory portion and the at least one non-volatile memory portion of the hybrid memory device via logical block addressing;  and enabling access by the one or more of the user, the application, or the system process, 
to information about both the at least one volatile memory portion and the at least one non-volatile memory portion of the hybrid memory device, including one or more of an amount of storage space used, an amount of storage space available, or one or more corrupt or unusable portions of storage of the hybrid memory device. 
 
9.  A method as described in claim 8, comprising: receiving a notification of an error condition for the computing device;  and causing data from the 
 
10.  A method as described in claim 9, wherein the data comprises at least one of an image of one or more portions of a volatile memory of the computing device, or a volatile state of one or more instances of hardware of the computing device. 
 
11.  A method as described in claim 8, comprising detecting a different hybrid memory device installed on the computing device, wherein said exposing comprises exposing the hybrid memory device and the different hybrid memory device as a single instance of the available block storage device to one or more of the user, the application, or the system process. 
 
12.  A method as described in claim 8, comprising: querying the hybrid memory device for one or more state conditions of the hybrid memory device;  and initiating one or more actions based on the state conditions. 
 
13.  A method as described in claim 8, comprising: initiating a boot process for the computing device; detecting a bootable environment stored on the hybrid memory device; and booting the computing device using the bootable environment from the hybrid memory device. 
 
14.  A system comprising: at least one processor;  one or more computer-readable storage media including instructions stored thereon that, responsive to execution by the at least one processor, cause the system to 
perform operations including: discovering an instance of a block storage device that corresponds to at least one hybrid memory device installed on a computing device, the at least one hybrid memory device including at least one volatile memory portion and at least one non-volatile memory portion;  generating, 
responsive to said discovery of the instance, a device object that represents the instance of the block storage device;  loading, responsive to said generating the device object, a device driver for the 
addressing. 
 
15.  A system as described in claim 14, wherein the at least one hybrid memory device comprises a non-volatile dual in-line memory module device (NVDIMM). 
 
16.  A system as described in claim 14, wherein said enabling comprises enabling a user to select the visual representation of the block storage device for non-volatile storage of data on the computing device. 
 
17.  A system as described in claim 14, wherein the operations comprise: receiving a notification event from the block storage device; and initiating an action based on the notification event and utilizing the computing device. 
 
18.  A system as described in claim 17, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to the at least one non-volatile memory portion in response to the notification event. 
 
19.  A system as described in claim 14, wherein the operations comprise: querying the at least one hybrid memory device for a state condition of the at least one hybrid memory device; and logging a state of the at least one hybrid memory device based on the state condition. 
 
20.  A system as described in claim 14, wherein the operations comprise: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to the at least one non-volatile memory portion of the at least one hybrid memory device. 



[Cook discloses “Mounting the hybrid storage media includes accounting for metadata storage and data storage… followed by the return of a handle to the first byte address after the NVRAM section... The first byte address is an indicator representing beginning of the physical section of the storage media designated for data storage” (par. 0029) “either server (112) or (114) may request to write data to any of the hybrid storage media (122), (124), and (126)… the NVRAM section may have a first set of byte addresses, and the physical section may have a second set of byte addresses… assignment of an address range to the different sections of the storage media together with a write request having an address range enables the data to be written to the designated section of the hybrid storage media” (par. 0032)].
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the patent to expressly have a plurality of hybrid storage devices as taught by Cook so as to increment storage capacity.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,228,881, corresponding to Application No. 15/340,506.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent disclose the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
US Patent No. 10,228,881 (corresponding to Application No. 15/340,506)
21. A system comprising: at least one processor; one or more hybrid memory devices comprising at least one volatile memory portion and at least one non-volatile memory portion; and one or more memories storing thereon instructions that, when executed by the at least one processor, cause the system to perform operations including: detecting the one or more hybrid memory devices; rendering, on a user interface, a visual representation of a mapping between block storage devices and one or more hybrid memory devices, the mapping comprising multiple instances of hybrid memory devices mapped as one block storage device, or multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and in response to a user input received via the user interface, storing data at the one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.  



22. The system as recited in claim 21, wherein the multiple hybrid memory devices comprise one or more non-volatile dual in-line memory module devices (NVDIMMs).  

23. The system as recited in claim 21, wherein the operations further include generating at least one entry in a device table for the system that identifies the multiple hybrid memory devices as one or more block storage devices.  

24. The system as recited in claim 23, wherein the device table comprises an advanced configuration and power interface (ACPI) table.  
25. The system as recited in claim 21, wherein the multiple hybrid memory devices are rendered as a single block storage device.  

26. The system as recited in claim 21, wherein the multiple hybrid memory devices comprise a bootable environment stored on the at least one non-volatile memory portion such that the system can be booted from the bootable environment.  



27. The system as recited in claim 21, wherein the visual representation comprises a device object that represents one or more instances of the one or more block storage devices; wherein the one or more memories store thereon instructions that, when executed by the at least one processor, cause the system to perform operations including: loading at least one device driver for the multiple hybrid memory devices; and rendering the visual representation to enable a user to interact directly with the instances of the block storage devices via the device driver and the device object.  

28. A computer-implemented method, comprising: detecting one or more hybrid memory devices on a system; rendering, on a user interface, a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and  Serial No.: 16/255,677-3- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimstoring data at one or more of the one or more hybrid memory devices, wherein the hybrid memory devices are accessed via logical block addressing.  




29. The method as described in claim 28, further comprising: receiving a notification of an error condition for the system; and causing data from the system to be stored on at least one of the one or more hybrid memory devices such that the data can be recovered in an event that the system loses the data.  

30. The method as described in claim 29, wherein the data comprises at least one of an image of one or more portions of a volatile memory of the system, or a volatile state of one or more instances of hardware of the system.  

31. The method as described in claim 28, further comprising detecting a different hybrid memory device installed on the system, wherein said rendering comprises exposing the  one or more hybrid memory devices and the different hybrid memory device as a single instance of an available block storage device.  


32. The method as described in claim 28, further comprising: querying the one or more hybrid memory devices for one or more state conditions of the one or more hybrid memory devices; and initiating one or more actions based on the state conditions.  
33. The method as described in claim 28, further comprising: initiating a boot process for the system; detecting a bootable environment stored on at least one of the one or more hybrid memory devices; and  Serial No.: 16/255,677-4- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimbooting the system using the bootable environment from the at least one of the one or more hybrid memory devices.  
34. A computer-readable storage medium storing computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: detecting one or more hybrid memory devices on a system; causing rendering, one a user interface, a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more  hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and storing data at one or more of the one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.  
one or more hybrid memory devices comprise a non-volatile dual in-line memory module device (NVDIMM).  
36. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising receiving a user input to select the visual representation of the block storage device for non-volatile storage of data on the computing device.  
37. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising:  Serial No.: 16/255,677-5- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimreceiving a notification event from the block storage device; and initiating an action based on the notification event and utilizing the computing device.  
38. The computer-readable storage medium as recited in claim 37, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to a non-volatile memory portion in response to the notification event.  
39. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: querying the one or more hybrid memory devices for a state condition of the multiple hybrid memory devices; and logging a state of the one or more hybrid memory devices based on the state condition.  
40. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to a non-volatile memory portion.



2. The system as recited in claim 1, wherein the multiple hybrid memory devices comprise one or more non-volatile dual in-line memory module devices (NVDIMMs).  

3. The system as recited in claim 1, wherein the operations further include generating at least one entry in a device table for the system that identifies the multiple hybrid memory devices as one or more block storage devices.  

4. The system as recited in claim 3, wherein the device table comprises an advanced configuration and power interface (ACPI) table.  

5. The system as recited in claim 1, wherein said rendering further comprises rendering the visual representation of the multiple hybrid memory devices as a single block storage device.  

6. The system as recited in claim 1, wherein the multiple hybrid memory devices comprise a bootable environment stored on the at least one non-volatile memory portion such that the system can be booted from the bootable environment.  

7. The system as recited in claim 1, wherein said rendering comprises: generating a device object that represents one or more instances of the one or more block storage devices; loading, responsive to said generating, at least one device driver for the multiple hybrid memory devices; and  -3- Serial No.: 15/340,506 Aty Docket No.: MS2-0003US Any: Han Gimrendering the visual representation to enable a user to interact directly with the one or more instances of the block storage devices via the device driver and the device object.  




8. A computer-implemented method, comprising: detecting multiple hybrid memory devices on a system; rendering, on a display device, a visual representation of a mapping between block storage devices and hybrid memory devices, the mapping comprising the multiple hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; receiving, via a user input device, an indication of user input indicating a request to save data to the visual representation of the one block storage device; and storing data at one or more of the multiple hybrid , wherein the hybrid memory devices are accessed via logical block addressing.  

9. The method as described in claim 8, further comprising: receiving a notification of an error condition for the system; and causing data from the system to be stored on at least one of the multiple hybrid memory devices such that the data can be recovered in an event that the system loses the data.  

10. The method as described in claim 9, wherein the data comprises at least one of an image of one or more portions of a volatile memory of the system, or a volatile state of one or more instances of hardware of the system.  

11. (Previously Presented) The method as described in claim 8, further comprising detecting a different hybrid memory device installed on the system, wherein said rendering comprises exposing the multiple hybrid memory devices and the different hybrid memory device as a single instance of an available block storage device.  

12. The method as described in claim 8, further comprising: querying the multiple hybrid memory devices for one or more state conditions of the multiple hybrid memory devices; and initiating one or more actions based on the state conditions.  

13. The method as described in claim 8, further comprising: initiating a boot process for the system; detecting a bootable environment stored on at least one of the multiple hybrid memory devices; and booting the system using the bootable environment from the at least one of the multiple hybrid memory devices.  

14. A method comprising: discovering an instance of a block storage device that corresponds to multiple hybrid memory devices installed on a computing device, the multiple hybrid memory devices including a volatile memory portion and a non-volatile memory portion; generating, responsive to said discovery of the instance, a device object that represents the instance of the block storage device; loading, responsive to said generating the device object, a device driver for the multiple hybrid memory devices; and rendering, on a display device, a visual representation of a mapping between block storage devices and hybrid memory devices, the mapping comprising the multiple hybrid memory devices mapped as the device object or multiple instances of the device storage device mapped to a single instance of a hybrid memory device, the visual representation enabling a user to interact, via the visual representation, with the hybrid memory devices and  block storage devices via the device driver and the device object such that data is directly writable to or readable from the multiple hybrid memory devices via logical block addressing.  

15. The method as recited in claim 14, wherein the multiple hybrid memory devices comprise a non-volatile dual in-line memory module device (NVDIMM).  

16. The method as recited in claim 14, wherein said enabling comprises enabling a user to select the visual representation of the block storage device for non- volatile storage of data on the computing device.  





17. The method as recited in claim 14, comprising: receiving a notification event from the block storage device; and initiating an action based on the notification event and utilizing the computing device.  





18. The method as recited in claim 17, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to the non-volatile memory portion in response to the notification event.  


19. The method as recited in claim 14, comprising: querying the multiple hybrid memory devices for a state condition of the multiple hybrid memory devices; and logging a state of the multiple hybrid memory devices based on the state condition.  




20. The method as recited in claim 14, comprising: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to the non-volatile memory portion.



Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of US Patent No. 10,223,034 (corresponding to Application No. 16/040,427). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application.

Instant Application
US Patent No. 10223034, (Corresponding to Application No. 16/040,427)
21. A system comprising: at least one processor; one or more hybrid memory devices comprising at least one volatile memory portion and at least one non-volatile memory portion; and one or more memories storing thereon instructions that, when executed by the at least one processor, cause the system to perform operations including: detecting the one or more hybrid memory devices; rendering, on a user interface, a visual representation of a mapping between block storage devices and one or more hybrid memory devices, the mapping comprising multiple instances of hybrid memory devices mapped as one block storage device, or multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and in response to a user input received via the user interface, storing data at the one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.  








22. The system as recited in claim 21, wherein the multiple hybrid memory devices comprise one or more non-volatile dual in-line memory module devices (NVDIMMs).  

23. The system as recited in claim 21, wherein the operations further include generating at least one entry in a device table for the system that identifies the multiple hybrid memory devices as one or more block storage devices.  


25. The system as recited in claim 21, wherein the multiple hybrid memory devices are rendered as a single block storage device.  

26. The system as recited in claim 21, wherein the multiple hybrid memory devices comprise a bootable environment stored on the at least one non-volatile memory portion such that the system can be booted from the bootable environment.  



27. The system as recited in claim 21, wherein the visual representation comprises a device object that represents one or more instances of the one or more block storage devices; wherein the one or more memories store thereon instructions that, when executed by the at least one processor, cause the system to perform operations including: loading at least one device driver for the multiple hybrid memory devices; and rendering the visual representation to enable a user to interact directly with the instances of the block storage devices via the device driver and the device object.  


28. A computer-implemented method, comprising: detecting one or more hybrid memory devices on a system; rendering, on a user interface, a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more hybrid memory devices mapped as one block storage device and multiple instances of a block storage device mapped to a single instance of a hybrid memory device; and  Serial No.: 16/255,677-3- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimstoring data at one or more of the one or more hybrid memory devices, wherein the hybrid memory devices are accessed via logical block addressing.  















29. The method as described in claim 28, further comprising: receiving a notification of an error condition for the system; and causing data from the system to be stored on at least one of the one or more hybrid memory devices such that the data can be recovered in an event that the system loses the data.  


30. The method as described in claim 29, wherein the data comprises at least one of an image of one or more portions of a volatile memory of the system, or a volatile state of one or more instances of hardware of the system.  


31. The method as described in claim 28, further comprising detecting a different hybrid memory device installed on the system, wherein said rendering comprises exposing the  one or more hybrid memory devices and the different hybrid memory device as a single instance of an available block storage device.  



32. The method as described in claim 28, further comprising: querying the one or more hybrid memory devices for one or more state conditions of the one or more hybrid memory devices; and initiating one or more actions based on the state conditions.  


33. The method as described in claim 28, further comprising: initiating a boot process for the system; detecting a bootable environment stored on at least one of the one or more hybrid memory devices; and  Serial No.: 16/255,677-4- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimbooting the system using the bootable environment from the at least one of the one or more hybrid memory devices.  


34. A computer-readable storage medium storing computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: detecting one or more hybrid memory devices on a system; causing rendering, one a user interface, a visual representation of a mapping between block storage devices and the one or more hybrid memory devices, the mapping comprising the one or more  hybrid memory devices one or more hybrid memory devices, wherein the one or more hybrid memory devices are accessed via logical block addressing.  













35. The computer-readable storage medium as recited in claim 34, wherein the one or more hybrid memory devices comprise a non-volatile dual in-line memory module device (NVDIMM).  


36. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising receiving a user input to select the visual representation of the block storage device for non-volatile storage of data on the computing device.  

37. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising:  Serial No.: 16/255,677-5- Atty Docket No.: MS2-0003USC3Newport IP, LLC Atty/Agent: Han Gimreceiving a notification event from the block storage device; and initiating an action based on the notification event and utilizing the computing device.  
38. The computer-readable storage medium as recited in claim 37, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to a non-volatile memory portion in response to the notification event.  


39. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing one or more hybrid memory devices for a state condition of the multiple hybrid memory devices; and logging a state of the one or more hybrid memory devices based on the state condition.  

40. The computer-readable storage medium as recited in claim 34, further comprising computer-readable instructions that, when executed by a computing device, cause the computing device to perform operations comprising: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to a non-volatile memory portion.


device driver and the device object such that data is directly writable by the user to both the at least one volatile memory portion and the at least one non-volatile memory portion of the at least one hybrid memory device via logical block addressing. 
 
 2.  One or more computer-readable storage media as recited in claim 1, wherein the at least one hybrid memory device comprises a non-volatile dual in-line memory module device (NVDIMM). 
 
3.  One or more computer-readable storage media as recited in claim 1, wherein said enabling comprises enabling a user to select the visual representation of the block storage device for non-volatile storage of data on the computing device. 
 

 
5.  One or more computer-readable storage media as recited in claim 4, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to the at least one non-volatile memory portion in response to the notification event. 
 
6.  One or more computer-readable storage media as recited in claim 1, wherein the operations comprise: querying the at least one hybrid memory device for a state condition of the at least one hybrid memory device; and logging a state of the at least one hybrid memory device based on the state condition. 
 
7.  One or more computer-readable storage media as recited in claim 1, wherein the operations comprise: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to the at least one non-volatile memory portion of the at least one hybrid memory device. 
 
8.  A computer-implemented method, comprising: detecting a hybrid memory 
device installed on a computing device, the hybrid memory device including at least one volatile memory portion and at least one non-volatile memory portion integrated on a single device;  exposing the hybrid memory device as one or more available block storage devices to one or more of a user, an application, or a system process, such that data is directly writable via a device driver by the one or more of the user, the application, or the system process to both the at least one volatile memory portion and the at least one non-volatile memory portion of the hybrid memory device via logical block addressing;  and enabling access by the one or more of the user, the application, or the system process, 
to information about both the at least one volatile memory portion and the at least one non-volatile memory portion of the hybrid memory device, including one or more of an amount of storage space used, an amount of storage space available, or one 
 
9.  A method as described in claim 8, comprising: receiving a notification of an error condition for the computing device;  and causing data from the computing device to be stored on the at least one non-volatile memory portion of the hybrid memory device such that the data can be recovered in an event that the computing device loses the data. 
 
10.  A method as described in claim 9, wherein the data comprises at least one of an image of one or more portions of a volatile memory of the computing device, or a volatile state of one or more instances of hardware of the computing device. 
 
11.  A method as described in claim 8, comprising detecting a different hybrid memory device installed on the computing device, wherein said exposing comprises exposing the hybrid memory device and the different hybrid memory device as a single instance of the available block storage device to one or more of the user, the application, or the system process. 
 
12.  A method as described in claim 8, comprising: querying the hybrid memory device for one or more state conditions of the hybrid memory device;  and initiating one or more actions based on the state conditions. 
 
13.  A method as described in claim 8, comprising: initiating a boot process for the computing device; detecting a bootable environment stored on the hybrid memory device; and booting the computing device using the bootable environment from the hybrid memory device. 
 


14.  A system comprising: at least one processor;  one or more computer-readable storage media including instructions stored thereon that, responsive to execution by the at least one processor, cause the system to perform operations including: discovering an instance of a block storage device that corresponds to at least one hybrid memory device installed on a computing device, the 
 
15.  A system as described in claim 14, wherein the at least one hybrid memory device comprises a non-volatile dual in-line memory module device (NVDIMM). 
 
16.  A system as described in claim 14, wherein said enabling comprises enabling a user to select the visual representation of the block storage device for non-volatile storage of data on the computing device. 
 


17.  A system as described in claim 14, wherein the operations comprise: receiving a notification event from the block storage device; and initiating an action based on the notification event and utilizing the computing device. 
 


18.  A system as described in claim 17, wherein the notification event indicates at least one of a hardware error or a software error, and the action comprises writing data to the at least one non-volatile memory portion in response to the notification event. 
 
19.  A system as described in claim 14, wherein the operations comprise: querying the at least one hybrid memory device for a state condition of the at 
 



20.  A system as described in claim 14, wherein the operations comprise: receiving an indication of an event that may cause a loss of data for the computing device; and saving the data to the at least one non-volatile memory portion of the at least one hybrid memory device. 





ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 12/29/2020 with respect to the pending double patenting rejections have been fully considered but they are not persuasive as no terminal disclaimers have been filed in the instant application and the double patenting rejections still apply (see above). 
CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 21-40 have received a first action on the merits and are subject to a final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION 
Claims 1-20 have been canceled.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 14, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135